Exhibit 10.1

 

$25,000,000

CREDIT AGREEMENT

Dated as of June 4, 2007

among

ATS CORPORATION,
as Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent, L/C Issuer &

Swing Line Lender,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

20

1.03

 

Accounting Terms

 

21

1.04

 

Rounding

 

22

1.05

 

Times of Day

 

22

1.06

 

Letter of Credit Amounts

 

22

1.07

 

Covenant Adjustments

 

22

 

 

 

 

 

ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS

 

22

 

 

 

 

 

2.01

 

Committed Loans

 

22

2.02

 

Borrowings

 

23

2.03

 

Letters of Credit

 

23

2.04

 

Swing Line Loans

 

32

2.05

 

Prepayments

 

35

2.06

 

Termination or Reduction of Commitments

 

35

2.07

 

Repayment of Loans

 

36

2.08

 

Interest

 

36

2.09

 

Fees

 

36

2.10

 

Computation of Interest and Fees

 

37

2.11

 

Evidence of Debt

 

37

2.12

 

Payments Generally; Agent’s Clawback

 

38

2.13

 

Sharing of Payments

 

40

2.14

 

Increase in Commitments

 

40

 

 

 

 

 

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

 

42

 

 

 

 

 

3.01

 

Taxes

 

42

3.02

 

[Reserved]

 

43

3.03

 

[Reserved]

 

43

3.04

 

Increased Costs

 

43

 

i


--------------------------------------------------------------------------------


 

3.05

 

[Reserved]

 

44

3.06

 

Mitigation Obligations

 

44

3.07

 

Survival

 

45

 

 

 

 

 

ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

45

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

45

4.02

 

Conditions to all Credit Extensions

 

47

 

 

 

 

 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

 

48

 

 

 

 

 

5.01

 

Existence, Qualification and Power

 

48

5.02

 

Authorization; No Contravention

 

48

5.03

 

Governmental Authorization; Other Consents

 

49

5.04

 

Binding Effect

 

49

5.05

 

Financial Statements; No Material Adverse Effect; No Internal Control Event

 

49

5.06

 

Litigation

 

50

5.07

 

No Default

 

50

5.08

 

Ownership of Property; Liens

 

50

5.09

 

Environmental Compliance

 

50

5.10

 

Insurance

 

50

5.11

 

Taxes

 

50

5.12

 

ERISA Compliance

 

51

5.13

 

Subsidiaries

 

51

5.14

 

Margin Regulations; Investment Company Act

 

51

5.15

 

Disclosure

 

52

5.16

 

Compliance with Laws

 

52

5.17

 

Taxpayer Identification Number

 

52

5.18

 

Intellectual Property; Licenses, Etc

 

52

5.19

 

Rights in Collateral; Priority of Liens

 

52

 

 

 

 

 

ARTICLE VI.  AFFIRMATIVE COVENANTS

 

52

 

 

 

 

 

6.01

 

Financial Statements

 

53

6.02

 

Certificates; Other Information

 

54

6.03

 

Notices

 

56

 

ii


--------------------------------------------------------------------------------


 

6.04

 

Payment of Obligations

 

56

6.05

 

Preservation of Existence, Etc

 

56

6.06

 

Maintenance of Properties

 

56

6.07

 

Maintenance of Insurance

 

57

6.08

 

Compliance with Laws

 

57

6.09

 

Books and Records

 

57

6.10

 

Inspection Rights

 

57

6.11

 

Use of Proceeds

 

57

6.12

 

Financial Covenants

 

57

6.13

 

Additional Subsidiaries

 

58

6.14

 

Collateral Records

 

58

6.15

 

Security Interests

 

58

 

 

 

 

 

ARTICLE VII.  NEGATIVE COVENANTS

 

59

 

 

 

 

 

7.01

 

Liens

 

59

7.02

 

Investments

 

61

7.03

 

Indebtedness

 

61

7.04

 

Fundamental Changes

 

62

7.05

 

Dispositions

 

63

7.06

 

Restricted Payments

 

63

7.07

 

Acquisitions

 

64

7.08

 

Change in Nature of Business

 

64

7.09

 

Transactions with Affiliates

 

65

7.10

 

Burdensome Agreements

 

65

7.11

 

Use of Proceeds

 

65

7.12

 

Foreign Subsidiaries

 

65

 

 

 

 

 

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

 

65

 

 

 

 

 

8.01

 

Events of Default

 

65

8.02

 

Remedies Upon Event of Default

 

67

8.03

 

Application of Funds

 

68

 

 

 

 

 

ARTICLE IX.  ADMINISTRATIVE AGENT

 

69

 

 

 

 

 

9.01

 

Appointment and Authorization of Administrative Agent

 

69

 

iii


--------------------------------------------------------------------------------


 

9.02

 

Rights as a Lender

 

70

9.03

 

Exculpatory Provisions

 

70

9.04

 

Reliance by Administrative Agent

 

71

9.05

 

Delegation of Duties

 

71

9.06

 

Resignation of Agent

 

71

9.07

 

Non-Reliance on Agent and Other Lenders

 

72

9.08

 

No Other Duties, Etc

 

72

9.09

 

Administrative Agent May File Proofs of Claim

 

72

9.10

 

Guaranty Matters

 

73

9.11

 

Collateral Matters

 

73

 

 

 

 

 

ARTICLE X.  MISCELLANEOUS

 

74

 

 

 

 

 

10.01

 

Amendments, Etc

 

74

10.02

 

Notices; Effectiveness; Electronic Communications

 

76

10.03

 

No Waiver; Cumulative Remedies

 

78

10.04

 

Expenses; Indemnity; Damage Waiver

 

78

10.05

 

Payments Set Aside

 

80

10.06

 

Successors and Assigns

 

80

10.07

 

Treatment of Certain Information; Confidentiality

 

84

10.08

 

Right of Setoff

 

85

10.09

 

Interest Rate Limitation

 

85

10.10

 

Counterparts; Integration; Effectiveness

 

85

10.11

 

Survival of Representations and Warranties

 

85

10.12

 

Severability

 

86

10.13

 

Governing Law; Jurisdiction; Etc

 

86

10.14

 

Waiver of Jury Trial

 

87

10.15

 

No Advisory or Fiduciary Responsibility

 

87

10.16

 

USA PATRIOT Act Notice

 

88

10.17

 

Time of the Essence

 

88

 

iv


--------------------------------------------------------------------------------


 

SCHEDULES

2.01

 

Commitments and Applicable Percentages

5.03

 

Governmental Authorization; Consents

5.06

 

Litigation

5.09

 

Environmental Matters

5.13

 

Subsidiaries, Other Equity Investments and Equity Interests in Borrower

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

EXHIBITS

 

Form of

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C

 

Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

CREDIT AGREEMENT (this “Agreement”) is entered into as of June 4, 2007, among
ATS CORPORATION, a Delaware corporation (the “Borrower”), each lender from time
to time party hereto (collectively, “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer, and Swing Line
Lender.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.  In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.      DEFINITIONS AND ACCOUNTING TERMS

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

“Accounts” means any and all present and future right, title, and interest of
the Loan Parties, or any Loan Party, to the payment of money or other value for
goods sold, leased or licensed or for services rendered (whether or not earned
by performance and whether or not evidenced by a contract, instrument or
document), however evidenced or arising, together with any and all present and
future substitutions, removals, replacements, and proceeds of any of the
foregoing, and including without limitation, all property or rights that
constitute “accounts” of a Loan Party under the UCC.  For the avoidance of
doubt, amounts held as prepayment for, or deposit against, the future sale,
lease, or license of goods or for future services to be rendered shall not be
included in the foregoing definition.

“Acquisition” means the acquisition of (i) a controlling equity or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person.

“Administrative Agent” or “Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as
Agent may from time to time notify the Borrower and Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.

1


--------------------------------------------------------------------------------


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Fee Letter” has the meaning specified in Section 2.09(b).

“Aggregate Commitments” means the Commitments of all Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by Agent pursuant to Section 6.02(b):

Applicable Rate

Pricing
Level

 

Consolidated
Leverage Ratio

 

Unused Fee

 

LIBOR Monthly
Floating Rate
and
Letter of
Credit Fee

 

1

 

Less than or equal to 2.0 to 1.0

 

0.20%

 

1.50%

 

2

 

Less than or equal to 2.5 to 1.0, but greater than 2.0 to 1.0

 

0.20%

 

1.75%

 

3

 

Less than or equal to 3.0 to 1.0, but greater than 2.5 to 1.0

 

0.25%

 

2.00%

 

4

 

Greater than 3.0 to 1.0

 

0.25%

 

2.25%

 

 

2


--------------------------------------------------------------------------------


 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
of the month immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b) (each such day, an “Applicable Rate Change
Date”); provided, however, that if a Compliance Certificate is not delivered 
when due in accordance with such Section, then Pricing Level 4 shall apply as of
the first Business Day of the month following the date such Compliance
Certificate was required to have been delivered.  The Applicable Rate in effect
from the Closing Date through the first Applicable Rate Change Date shall be
determined based upon Pricing Level 1.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by Agent, in substantially the form
of Exhibit E or any other form approved by Agent.

“ATSI” means Advanced Technology Systems, Inc., a Delaware corporation.

“ATSI Acquisition” means the acquisition by the Borrower on January 16, 2007 of
100% of the issued and outstanding capital stock of ATSI pursuant to that
certain Stock Purchase Agreement (as amended) entered into April 19, 2006 among
the Borrower, ATSI and the shareholders of ATSI party thereto.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheets of
ATSI and its Subsidiaries for the fiscal year ended October 31, 2006, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of ATSI and its Subsidiaries, including the
notes thereto.

“Autoborrow Agreement” shall have the meaning specified in Section 2.04(b).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Borrower” has the meaning specified in the introductory paragraph hereto.

3


--------------------------------------------------------------------------------


“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of 25% or more of the
equity securities of such Person entitled to vote for members of the board of
directors or equivalent governing body of such Person on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals

4


--------------------------------------------------------------------------------


referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or

(c)           any individual(s) or entity(s) acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of such Person, or control over the
equity securities of such Person entitled to vote for members of the board of
directors or equivalent governing body of such Person on a fully-diluted basis
(and taking into account all such securities that such individual(s) or
entity(s) or group has the right to acquire pursuant to any option right)
representing 25% or more of the combined voting power of such securities.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” shall mean any and all assets and rights and interests in or to
property of the Borrower and each of the other Loan Parties, whether real or
personal, tangible or intangible, in which a Lien is granted or purported to be
granted pursuant to the Collateral Documents.

“Collateral Documents” means the Security Agreement, the Pledge Agreement, and
all other agreements, instruments and documents now or hereafter executed and
delivered in connection with this Agreement pursuant to which Liens are granted
or purported to be granted to Agent in Collateral securing all or part of the
Obligations each in form and substance satisfactory to Agent.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of a Committed Borrowing pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

5


--------------------------------------------------------------------------------


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Asset Coverage Ratio” means for any date of determination, the
ratio of (a) gross billed Accounts of the Borrower and its Subsidiaries on a
consolidated basis  to (b) Total Outstandings.

“Consolidated Cash Flow” means for any period, for the Borrower and its
Subsidiaries, on a consolidated basis, without duplication, (a) net income,
after income tax, for such period (b) less income or plus loss from discontinued
operations and extraordinary items for such period, (c) plus depreciation,
depletion, amortization, impairment of good will, write-down of intangibles, the
amortization and expensing of non-cash stock based compensation and other
non-cash charges for such period which will not represent a cash item in any
future period, (d) plus interest expense on all obligations for such period, (e)
plus rental expense for such period (f) minus dividends, withdrawals and other
distributions for such period, (g) minus any unfinanced capital expenditures for
such period, and (h) minus earn-out payments for such period.

“Consolidated EBITDA” means for any period, for the Borrower and its
Subsidiaries, on a consolidated basis, (a) net income for such period, (b) less
income or plus loss from discontinued operations and extraordinary items for
such period, (c) plus income taxes for such period, (d) plus interest expense
for such period, (e) plus depreciation, depletion, amortization, impairment of
good will, write-down of intangibles, the amortization and expensing of non-cash
stock based compensation and other non-cash charges for such period which will
not represent a cash item in any future period.

“Consolidated Fixed Charges” means for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of, without duplication, (a)
interest expense for such period, (b) the current portion of long term
liabilities for such period (excluding the Outstanding Amount of all Loans to
the extent such amount would otherwise be included therein), (c) the current
portion of capitalized lease obligations for such period, and (d) rental expense
for such period.

“Consolidated Fixed Charge Coverage Ratio” means for any date of determination
the ratio of (a) Consolidated Cash Flow for the specified period ending
immediately prior to such date of determination to (b) Consolidated Fixed
Charges for such period.

“Consolidated Leverage Ratio” means for any date of determination, the ratio of
(a) Consolidated Total Funded Debt determined as of the last day of such period
to (b) Consolidated EBITDA for such period.

“Consolidated Total Funded Debt” means for any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, all outstanding
liabilities for borrowed money (both current and long term) and other
interest-bearing liabilities.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

6


--------------------------------------------------------------------------------


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the difference between (1) the sum of the
following (without duplication):  (a) the value of the capital stock, warrants
or options to acquire capital stock of the Borrower or any Subsidiary to be
transferred in connection therewith, (b) the amount of any cash and fair market
value of other property (excluding property described in clause (a) and the
unpaid principal amount of any debt instrument) given as consideration, (c) the
amount (determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed, acquired or repaid
by any Borrower or any Subsidiary in connection with such Acquisition, (d) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP, (e) all amounts paid in respect of
covenants not to compete, consulting agreements that should be recorded on
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP, (f) the aggregate fair market value of all other consideration given by
the Borrower or any Subsidiary in connection with such Acquisition, and (g)
out-of-pocket transaction costs for the services and expenses of attorneys,
accountants and other consultants incurred in effecting such transaction, and
other similar transaction costs so incurred and capitalized in accordance with
GAAP; and (2) the net cash proceeds received as a result of such Acquisition. 
For purposes of determining the Cost of Acquisition for any transaction, the
capital stock of any Person shall be valued (i) in the case of capital stock
that is then designated as a national market system security by the National
Association of Securities Dealers, Inc. (“NASDAQ”) or is listed on a national
securities exchange, the average of the last reported bid and ask quotations or
the last prices reported thereon, and (ii) with respect to any other shares of
capital stock, as determined by the Board of Directors of the Borrower and, if
requested by the Administrative Agent, determined to be a reasonable valuation
by the independent public accountants referred to in Section 6.01(a).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than L/C
Fees an interest rate equal to (i) the LIBOR Monthly Floating Rate plus (ii) the
Applicable Rate based on Pricing Level 4 plus (iii) 2% per annum, and (b) when
used with respect to L/C Fees, a rate equal to the Applicable Rate plus 2% per
annum.

7


--------------------------------------------------------------------------------


“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute or unless such failure
has been cured, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under any political
subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

8


--------------------------------------------------------------------------------


“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). 
The LIBOR Monthly Floating Rate for each outstanding Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Property” means (i) any owned or leased real property (ii) any owned
or leased personal property which is located outside of the United States, (iii)
any personal property (including, without limitation, motor vehicles) in respect
of which perfection of a Lien is not either (a) governed by the Uniform
Commercial Code or (b) effected by appropriate evidence of the Lien being filed
in any of the United States Copyright Office, the United States Patent and
Trademark Office, the Canadian Copyright Office and the Canadian Patent and
Trademark Office, (iv) any property subject to a Permitted Lien if the documents
governing such Lien or the Indebtedness secured thereby prohibit the Loan Party
owning such property from granting any other Liens in such property, (v) any
lease, license or other contract or any rights thereunder if the grant of a
security interest in such lease, license, contract or rights is prohibited by
the terms of such lease, license or contract or by applicable law and would
result in the termination of such lease, license or contract, but only to the
extent that any such prohibition is not rendered ineffective pursuant to the
Uniform Commercial Code or any other applicable law (including Debtor Relief
Laws), and (vi) any Internet domain name owned or held by any Loan Party in
trust or otherwise for the beneficial ownership of a third party.

9


--------------------------------------------------------------------------------


“Excluded Taxes” means, with respect to Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, and (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located.

“Existing Credit Agreement” means that certain Loan Agreement dated February 1,
2007 between Advance Technology Systems, Inc. and Bank of America.

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuer shall have been made).

“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Agent.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
political subdivision outside of the United States.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

10


--------------------------------------------------------------------------------


“Governmental Authority” means the government of the United States or  any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means (i) each direct and indirect Domestic Subsidiary of the
Borrower (whether now existing or hereafter created or acquired), and (ii) each
direct and indirect Foreign Subsidiary of the Borrower (whether now existing or
hereafter created or acquired) required by the Required Lenders to become a
“Guarantor”.

“Guaranty” means the Guaranty dated as the date hereof (including any Guaranty
Joinder Agreement with respect thereto) made by each Guarantor (whether by
joinder or otherwise) in favor of Agent and the Lenders, in form and substance
satisfactory to Agent (as amended, restated, supplemented or otherwise modified
from time to time).

“Guaranty Joinder Agreement” means a joinder agreement in the form of Exhibit A
to the Guaranty.

11


--------------------------------------------------------------------------------


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)           net obligations of such Person under any Swap Contract;

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account became due and payable);

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, but excluding indebtedness arising under customary reservations or
retentions of title in agreements with suppliers entered into in the ordinary
course of business;

(f)            capital leases and Synthetic Lease Obligations;

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, in each case only to the extent due prior to
the Maturity Date; and

(h)           all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

12


--------------------------------------------------------------------------------


“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

13


--------------------------------------------------------------------------------


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Expiration Date” means the day that is seven (7) days prior to the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

“L/C Fee” has the meaning specified in Section 2.03(i).

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount 
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Sublimit” means an amount equal to $5,000,000.  The L/C Sublimit is part
of, and not in addition to, the Aggregate Commitments.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“LIBOR Monthly Floating Rate” means a rate per annum determined by the
Administrative Agent pursuant to the following formula:

 

LIBOR Monthly Floating Rate

 

=

 

LIBOR Monthly Floating Base Rate

 

 

1.00 – Eurodollar Reserve Percentage

 

Where,

14


--------------------------------------------------------------------------------


“LIBOR Monthly Floating Base Rate” means, for all Loans, on each day any such
Loan is outstanding, the fluctuating rate of interest (rounded upwards, as
necessary, to the nearest 1/100 of 1%) equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the most recent Interest Rate Change Date,
for Dollar deposits (for delivery on such Interest Rate Change Date) with a term
of one month, as adjusted from time to time in the Administrative Agent’s sole
discretion for changes in deposit insurance requirements  and other regulatory
costs.  If such rate is not available at such time for any reason, then the
“LIBOR Monthly Floating Base Rate” shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery in
same day funds in the approximate amount of the Loans outstanding with a term
equivalent to a one-month would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time), on each day any such Loan is
outstanding.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Agent Fee Letter, any Autoborrow Agreement, the Guaranty and each Collateral
Document.

“Loan Parties” means, collectively, the Borrower and each other Person (other
than Agent, the L/C Issuer, Swing Line Lender, or any Lender) executing a Loan
Document, including, without limitation, each Guarantor and each Person
executing a Collateral Document.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

“Maturity Date” means June 4, 2010; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Note” means a promissory note made by the Borrower in favor of each Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

15


--------------------------------------------------------------------------------


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties any Loan Party arising under any Loan Document or otherwise
with respect to any Loan or Letter of Credit, any Secured Cash Management
Agreement, or any Secured Hedge Agreement, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Ordinary Dividends” means cash dividends paid to the holders of capital stock
of the Borrower in the ordinary course of business.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“PCAOB” means the Public Company Accounting Oversight Board.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

16


--------------------------------------------------------------------------------


“Permitted Acquisitions” has the meaning given thereto in Section 7.07.

“Permitted Liens” has the meaning given thereto in Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means that certain Securities Pledge Agreement dated of even
date herewith (and each Pledge Joinder Agreement with respect thereto) among the
Borrower and each other Person party thereto (whether by execution of a Pledge
Joinder Agreement or otherwise) and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time).

“Pledge Joinder Agreement” means a joinder agreement in the form of Exhibit A to
the Pledge Agreement.

“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its “prime
rate”.  The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, and may not be its lowest rate offered.  Any change in
such rate announced by the Administrative Agent shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Request for Credit Extension” means (a) with respect to a Borrowing of
Committed Loans, a Committed Loan Notice, (b) with respect to an L/C Credit
Extension, an L/C Application, and (c) with respect to a Swing Line Loan, a
Swing Line Loan Notice.

17


--------------------------------------------------------------------------------


“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer and, solely for purposes of notices given pursuant
to Article II, any other office or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Guarantor, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to the Borrower’s or Guarantor’s stockholders, partners or
members (or the equivalent Person thereof).

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Borrower and any Hedge Bank.

“Security Agreement” means that certain Security Agreement dated of even date
herewith (and each Security Agreement Joinder Agreement with respect thereto)
among the Borrower and each Subsidiary of the Borrower party thereto (whether by
execution of a Pledge Joinder Agreement or otherwise) and the Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time).

“Security Agreement Joinder Agreement” means a joinder agreement in the form of
Exhibit A to the Security Agreement.

18


--------------------------------------------------------------------------------


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

19


--------------------------------------------------------------------------------


“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of (although
uncommitted), and not in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $1,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or

20


--------------------------------------------------------------------------------


interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.03        Accounting Terms.  (a)  Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request,
Agent, Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to Agent and Lenders financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entitles:  an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

(d)           Consolidated Subsidiaries.  The phrase “the Borrower and its
Subsidiaries” when used herein with respect to references to financial
statements or financial covenant calculations and related definitions, shall
mean only the Borrower and its majority-owned direct and indirect Subsidiaries
that are consolidated with the Borrower for financial accounting purposes in
conformity with GAAP.

21


--------------------------------------------------------------------------------


1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06        Letter of Credit Amounts.  Unless otherwise specified herein the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time and provided further, that the amount of a Letter of Credit shall not
include any portion of the face amount of such Letter of  Credit that has been
permanently reduced.

1.07        Covenant Adjustments.

(a)           Covenant Acquisition Adjustment.  Except as otherwise expressly
provided herein, for purposes of calculating the financial covenants in Sections
6.12(a), (b) and (c) for any period (or a portion of a period) that includes the
date of the consummation of any Permitted Acquisition, references to “the
Borrower and its Subsidiaries” shall include each acquired Person, or lines of
business, as applicable, and the “EBITDA” and “Cash Flow” of such acquired
Person or line of business (such EBITDA or Cash Flow to be formulated on the
basis of the definition of Consolidated EBITDA and Consolidated Cash Flow,
respectively, set forth herein), as if the Acquisition had been consummated on
the first day of any such period of measurement.

(b)           Covenant Disposition Adjustment.  Except as otherwise expressly
provided herein, for purposes of calculating the financial covenants in Section
6.12(a), (b) and (c) for any period (or a portion of a period) that includes the
date of any Disposition of a Subsidiary or line of business, as applicable,
Consolidated EBITDA and Consolidated Cash Flow shall be determined on a
historical pro forma basis to exclude the results of operations of such
Subsidiary or line of business, as applicable, so disposed.

ARTICLE II.      THE COMMITMENTS AND CREDIT EXTENSIONS

2.01        Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment.  Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.

22


--------------------------------------------------------------------------------


2.02        Borrowings.  (a)  Each Committed Borrowing shall be made upon the
Borrower’s irrevocable notice to Agent, which may be given by telephone.  Each
such notice must be received by Agent not later than 11:00 a.m. on the requested
date of such Borrowing.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of Committed Loans shall be in a
minimum  principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) the requested date of the Committed Borrowing (which shall be a
Business Day) and (ii) the principal amount of Committed Loans to be borrowed.

(b)           Following receipt of a Committed Loan Notice, Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans.  Each Lender shall make the amount of its Committed Loan
available to Agent in immediately available funds at Administrative Agent’s
Office not later than 1:00 p.m. on the Business Day specified in the applicable
Committed Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), Agent shall make all funds so received available to Borrower in like
funds as received by Agent either by (i) crediting the account of Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Agent by Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing is given by
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing first, shall be applied, to the payment in full of any such L/C
Borrowings, and second, shall be made available to Borrower as provided above.

2.03        Letters of Credit.

(a)           The Letter of Credit Commitment.

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the L/C Expiration Date, to issue Letters of Credit
for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of

23


--------------------------------------------------------------------------------


the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, or (z) the Outstanding Amount of the L/C Obligations shall not
exceed the L/C Sublimit.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

(ii)           The L/C Issuer shall not issue any Letter of Credit, if:

(A)          subject to Section 2.03(b)(iv), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

(B)           the expiry date of such requested Letter of Credit would occur
after the L/C Expiration Date, unless all the Lenders have approved such expiry
date.

(iii)          The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B)           the issuance of such Letter of Credit would violate one or more
written policies of the L/C Issuer applicable to letters of credit generally;

(C)           except as otherwise agreed by Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount less than $100,000;

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars;

(E)           a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender; or

24


--------------------------------------------------------------------------------


(F)           unless specifically provided for in this Agreement, such Letter of
Credit contains any provisions for automatic reinstatement of the stated amount
after any drawing thereunder.

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” or “Agent” as used in Article IX included
the L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuer.

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
Agent) in the form of a L/C Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such L/C Application must be received by
the L/C Issuer and Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such L/C Application shall specify in
form and detail satisfactory to the L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.  Additionally, Borrower shall furnish to
the L/C Issuer and Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or Agent may require.

25


--------------------------------------------------------------------------------


(ii)           Promptly after receipt of any L/C Application at the address set
forth in Section 10.02 for receiving L/C Applications and related
correspondence, the L/C Issuer will confirm with Agent (by telephone or in
writing) that Agent has received a copy of such L/C Application from the
Borrower and, if not, the L/C Issuer will provide Agent with a copy thereof. 
Unless the L/C Issuer has received written notice from any Lender, Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(iii)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
Agent a true and complete copy of such Letter of Credit or amendment.

(iv)          If the Borrower so requests in any applicable L/C Application, the
L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the L/C Expiration Date; provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from Agent that the Required Lenders have elected
not to permit such extension or (2) from Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

26


--------------------------------------------------------------------------------


(v)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from Agent that the Required Lenders have
elected not to permit such reinstatement or (B) from Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied (treating such reinstatement as an L/C Credit Extension
for purposes of this clause) and, in each case, directing the L/C Issuer not to
permit such reinstatement.

(c)           Drawings and Reimbursements; Funding of Participations.

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and Agent thereof.  Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through Agent in an amount
equal to the amount of such drawing.  If the Borrower fail to so reimburse the
L/C Issuer by such time, Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Committed Borrowing to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Committed Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Committed Loan to the Borrower in such amount.  Agent shall remit the
funds so received to the L/C Issuer.

27


--------------------------------------------------------------------------------


(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by Borrower of a Committed Loan Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi)          If any Lender fails to make available to Agent for the account of
the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in Section
2.03(c)(ii), the L/C Issuer shall be entitled to recover from such Lender
(acting through Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

28


--------------------------------------------------------------------------------


(d)           Repayment of Participations.

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by Agent),
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by Agent.

(ii)           If any payment received by Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to Agent for the account of the L/C Issuer its Applicable Percentage thereof
on demand of Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

29


--------------------------------------------------------------------------------


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

30


--------------------------------------------------------------------------------


(g)           Cash Collateral.  Upon the request of Agent, (i) if the L/C Issuer
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an L/C Borrowing, or (ii) if, as of the L/C
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  Sections 2.05 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder.  For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to Agent and the L/C Issuer
(which documents are hereby consented to by Lenders).  Derivatives of such term
have corresponding meanings.  The Borrower hereby grants to Agent, for the
benefit of the L/C Issuer and Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing. 
Cash collateral shall be maintained in blocked, interest-bearing deposit
accounts at Bank of America and shall bear interest based upon investment of the
cash collateral as agreed between Agent and Borrower.

(h)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.

(i)            L/C Fees.  The Borrower shall pay to Agent for the account of
each Lender in accordance with its Applicable Percentage a L/C fee (the “L/C
Fee”) for each Letter of Credit equal to the Applicable Rate times the daily 
amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  L/C Fees shall be (i) due and payable on the date of issuance of each
Letter of Credit, on the first Business Day after the end of each March, June,
September and December thereafter, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the L/C Expiration Date, and
otherwise on demand and (ii) computed on a quarterly basis in arrears.  If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all L/C Fees shall accrue at the Default Rate.

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Agent Fee Letter, computed on the  daily amount available to be
drawn under such Letter of Credit and on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December, in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  In addition, the Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such individual customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

31


--------------------------------------------------------------------------------


(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Documents, the terms hereof
shall control.

2.04        Swing Line Loans.

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein and in the Autoborrow Agreement, if any, Swing Line Lender agrees, in
reliance upon the agreements of the other Lenders set forth in this Section
2.04, to consider in its sole and absolute discretion making loans (each such
loan, a “Swing Line Loan”) to Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment.  The Swing Line is a
discretionary, uncommitted facility and Swing Line Lender may terminate or
suspend the Swing Line at any time in its sole discretion upon notice to
Borrower which notice may be given by Swing Line Lender before or after Borrower
requests a Swing Line Loan hereunder.  Immediately upon the making of a Swing
Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Swing Line Lender a risk participation
in such Swing Line Loan in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Swing Line Loan.

(b)           Borrowing Procedures.  Unless the Swing Line has been terminated
or suspended by the Swing Line Lender as provided in subsection (a) above, at
any time an Autoborrow Agreement is not in effect, each Swing Line Borrowing
shall be made upon Borrower’s irrevocable notice to Swing Line Lender and Agent,
which may be given by telephone. Each such notice must be received by Swing Line
Lender and Agent not later than 1:00 p.m. on the requested borrowing date, and
shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business
Day.    Promptly after receipt by Swing Line Lender of any telephonic Swing Line
Loan Notice, Swing Line Lender will confirm with Agent (by telephone or in
writing) that Agent has also received such Swing Line Loan Notice and, if not,
Swing Line Lender will notify Agent (by telephone or in writing) of the contents
thereof.  Unless (x) the Swing Line has been terminated or suspended by the
Swing Line Lender as provided in subsection (a) above, or (y) the Swing Line
Lender has received notice (by telephone or in writing) from Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, Swing Line Lender will, not later than 3:00 p.m. on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to Borrower at its office by crediting the account of Borrower on the
books of Swing Line Lender in immediately available funds.  Lenders agree that
Swing Line Lender may agree to modify the borrowing procedures used in
connection with the Swing Line in its discretion and without affecting any of
the obligations of Lenders hereunder other than notifying Agent of a Swing Line
Loan Notice.

32


--------------------------------------------------------------------------------


In order to facilitate the borrowing of Swing Line Loans, the Borrower and the
Swing Line Lender may mutually agree to, and are hereby authorized to, enter
into an Autoborrow Agreement in form and substance satisfactory to the Agent and
the Swing Line Lender (the “Autoborrow Agreement”) providing for the automatic
advance by the Swing Line Lender of Swing Line Loans under the conditions set
forth in such agreement, which shall be in addition to the conditions set forth
herein.  At any time such an Autoborrow Agreement is in effect, the requirements
for Swing Line Borrowings set forth in the immediately preceding paragraph shall
not apply, and all Swing Line Borrowings shall be made in accordance with the
Autoborrow Agreement, until the right to such Swing Line Borrowings is suspended
or terminated hereunder or in accordance with the terms of the Autoborrow
Agreement.  For purposes of determining the Outstanding Amount under the
Commitment at any time during which an Autoborrow Agreement is in effect, the
Outstanding Amount of all Swing Line Loans shall be deemed to be the amount of
the Swing Line Sublimit.  For purposes of any Swing Line Borrowing pursuant to
the Autoborrow Agreement, all references to Bank of America shall be deemed to
be a reference to Bank of America, in its capacity as Swing Line Lender
hereunder.

(c)           Refinancing of Swing Line Loans.

(i)            Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of Borrower (which hereby irrevocably authorizes Swing
Line Lender to so request on its behalf), that each Lender make a Committed Loan
in an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of
Committed Loans, but subject to the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02.  Swing Line Lender
shall furnish Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to Agent in immediately available funds for the
account of Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Lender that so makes funds available shall be
deemed to have made a Committed Loan to Borrower in such amount.  Agent shall
remit the funds so received to Swing Line Lender.

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Committed Loans submitted by Swing Line Lender as set forth herein shall be
deemed to be a request by Swing Line Lender that each of the Lenders fund its
risk participation in the relevant Swing Line Loan and each Lender’s payment to
Agent for the account of Swing Line Lender pursuant to Section 2.04(c)(i) shall
be deemed payment in respect of such participation.

33


--------------------------------------------------------------------------------


(iii)          If any Lender fails to make available to Agent for the account of
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in Section
2.04(c)(i), Swing Line Lender shall be entitled to recover from such Lender
(acting through Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to Swing Line Lender at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by Swing Line Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by Swing Line
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed  Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of Swing Line Lender submitted to any Lender (through Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against Swing Line Lender, Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swing Line Loans, together with interest as provided herein.

(d)           Repayment of Participations.

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if Swing Line Lender receives any payment on
account of such Swing Line Loan, Swing Line Lender will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
Swing Line Lender.

(ii)           If any payment received by Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by Swing
Line Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by Swing Line Lender in its discretion),
each Lender shall pay to Swing Line Lender its Applicable Percentage thereof on
demand of Agent, plus interest thereon from the date of such demand to the date
such amount is returned, at a rate per annum equal to the Federal Funds Rate. 
Agent will make such demand upon the request of Swing Line Lender.  The
obligations of Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

34


--------------------------------------------------------------------------------


(e)           Interest for Account of Swing Line Lender.  Swing Line Lender
shall be responsible for invoicing Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of Swing Line Lender.

(f)            Payments Directly to Swing Line Lender.  Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to Swing Line Lender.

2.05        Prepayments.  (a)  The Borrower may, upon notice to Agent, at any
time or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by Agent not
later than 11:00 a.m. on the date of prepayment of Loans, and (ii) such
prepayment shall be in a principal amount of $100,000 or a whole multiple of
$10,000 in excess thereof or, in each case, if less, the entire principal amount
thereof then outstanding.  Each such notice shall specify the date and amount of
such prepayment.  Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Loans shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each such prepayment
shall be applied to the Committed Loans of Lenders in accordance with their
respective Applicable Percentages.

(b)           At any time during which an Autoborrow Agreement is not in effect,
the Borrower may, upon notice to Swing Line Lender (with a copy to Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by Swing Line Lender and Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $10,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(c)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.

2.06        Termination or Reduction of Commitments.  The Borrower may, upon
notice to Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by Agent not later than 11:00 a.m. five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
L/C Sublimit or the Swing Line Sublimit

35


--------------------------------------------------------------------------------


exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  Agent will promptly notify
the Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

2.07        Repayment of Loans.  (a)  The Borrower shall repay to Lenders on the
Maturity Date the aggregate principal amount of Committed Loans outstanding on
such date.

(b)           At any time the Autoborrow Agreement is in effect, Swing Line
Loans shall be repaid in accordance with the terms of such Autoborrow
Agreement.  At any time the Autoborrow Agreement is not in effect, the Borrower
shall repay to Swing Line Lender each Swing Line Loan on the earlier to occur of
(i) the date seven (7) Business Days after such Loan is made and (ii) the
Maturity Date.

2.08        Interest.

(a)           Each Loan shall bear interest at the LIBOR Monthly Floating Rate
plus the Applicable Rate; provided, however, that if any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Loans with interest rates based upon the LIBOR Monthly Floating
Rate, as applicable, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, the rate on all
Loans shall be converted to the Prime Rate.

(b)           While any Event of Default exists, the Borrowers shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(c)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(d)           Interest on each Loan shall be due and payable in arrears on the
first Business Day of each month and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

(a)           Unused Fee.  Borrower shall pay to Agent for the account of each
Lender in accordance with its Applicable Percentage, a fee (the “Unused Fee”)
equal to the Applicable Rate times the actual daily amount by which the
Aggregate Commitments exceed the sum of (i) the Outstanding Amount of Committed
Loans and (ii) the Outstanding Amount of L/C Obligations.  The Unused Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable

36


--------------------------------------------------------------------------------


quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The Unused Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  For purposes of computing the Unused
Fee, Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Commitments.

(b)           Agent’s Fees.  Borrower shall pay to Agent for Agent’s own
account, fees in the amounts and at the times specified in the letter agreement,
dated January 24, 2007 (the “Agent Fee Letter”), between Borrower and Agent. 
Such fees shall be fully earned when paid and shall be nonrefundable for any
reason whatsoever.

(c)           Lenders’ Upfront Fee.  On the Closing Date, Borrower shall pay to
Agent, for the account of each Lender in accordance with its respective
Applicable Percentage, an upfront fee in an amount of $62,500 (the
Administrative Agent hereby acknowledging receipt of $31,250 of such upfront fee
prior to the date hereof).  Such upfront fees are for the credit facilities
committed by Lenders under this Agreement and are fully earned on the date
paid.  The upfront fee paid to each Lender is solely for its own account and is
nonrefundable for any reason whatsoever.

2.10        Computation of Interest and Fees.  All computations of interest and
fees shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year) except when interest is based on the Prime Rate
pursuant to Section 2.08 in which case computation of interest on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11        Evidence of Debt.  (a)  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by Agent in the ordinary course of business.  The accounts or records
maintained by Agent and each Lender shall be conclusive absent manifest error of
the amount of the Credit Extensions made by Lenders to Borrower and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of Agent in respect of such matters, the accounts and
records of Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through Agent, the Borrower shall execute and deliver
to such Lender (through Agent) a Note, which shall evidence such Lender’s Loans
in addition to such accounts or records.  Each Lender may attach schedules to
its Note and endorse thereon the date, type (if applicable), amount and maturity
of its Loans and payments with respect thereto.

37


--------------------------------------------------------------------------------


(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of Agent shall control in the absence of manifest error.

2.12        Payments Generally; Agent’s Clawback.

(a)           (i)            General.  All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by Borrower hereunder shall be made to Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 noon
on the date specified herein.  Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by Agent after 12:00 noon shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(ii)           On each date when the payment of any principal, interest or fees
are due hereunder or under any Note, the Borrower agrees to maintain on deposit
in an ordinary checking account maintained by the Borrower with Agent (as such
account shall be designated by the Borrower in a written notice to Agent from
time to time, the “Borrower Account”) an amount sufficient to pay such
principal, interest or  fees in full on such date.  The Borrower hereby
authorizes Agent (A) to deduct automatically all principal, interest or fees
when due hereunder or under any Note from the Borrower Account, and (B) if and
to the extent any payment of principal, interest or fees under this Agreement or
any Note is not made when due to deduct any such amount from any or all of the
accounts of the Borrower maintained at Agent.  Agent agrees to provide written
notice to the Borrower of any automatic deduction made pursuant to this Section
2.12(a)(ii) showing in reasonable detail the amounts of such deduction.  Lenders
agree to reimburse Borrower based on their Applicable Percentage for any amounts
deducted from such accounts in excess of amounts due hereunder and under any
other Loan Documents.

(b)           (i)            Funding by Lenders; Presumption by Agent.  Unless
Agent shall have received notice from a Lender prior to 12:00 noon on the
proposed date of any Committed Borrowing that such Lender will not make
available to Agent such Lender’s share of such Committed Borrowing, Agent may
assume that such Lender has made such share available in accordance with and at
the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Committed Borrowing
available to Agent, then the applicable Lender and the Borrower severally agree
to pay to Agent forthwith on demand such corresponding amount in immediately

38


--------------------------------------------------------------------------------


available funds with interest thereon, for each day from and including the date
such amount is made available to the Borrower to but excluding the date of
payment to Agent, at (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and a rate determined by Agent in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Agent in connection with the
foregoing and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Loans.  If the Borrower and such Lender shall pay
such interest to Agent for the same or an overlapping period, Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period.  If such Lender pays its share of the applicable Committed
Borrowing to Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to Agent.

(ii)           Payments by Borrower; Presumptions by Agent.  Unless Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to Agent forthwith on demand the amount so distributed to such Lender or
the L/C Issuer, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to Agent, at the greater of the Federal Funds Rate
and a rate determined by Agent in accordance with banking industry rules on
interbank compensation.  A notice of Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

(d)           Obligations of Lenders Several.  The obligations of Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments under Section 10.04(c)  are several
and not joint.  The failure of any Lender to make any Committed Loan, to fund
any such participation or  to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, purchase its
participation or to make its payment under Section 10.04(c):

39


--------------------------------------------------------------------------------


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.13        Sharing of Payments.  If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify Agent of such fact, and (b) purchase (for
cash at face value) participations in the Committed Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14        Increase in Commitments.

(a)           Request for Increase.  Provided there exists no Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments by an aggregate amount (for all such requests) not
exceeding $25,000,000; provided that any such request for an increase shall be
in a minimum amount of $5,000,000.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).

40


--------------------------------------------------------------------------------


(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.  The Borrower
shall prepay any Committed Loans outstanding on the Increase Effective Date to
the extent necessary to keep the outstanding Committed Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

41


--------------------------------------------------------------------------------


ARTICLE III.      TAXES, YIELD PROTECTION AND ILLEGALITY

3.01        Taxes.

(a)           Payments Free of Taxes.  Any and all payments by the Borrower to
or on account of any obligation of the Borrower hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by any applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then, (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b)           Payment of Other Taxes by Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c)           Indemnification by Borrower.   The Borrower shall indemnify Agent,
each Lender and the L/C Issuer, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by Agent, such Lender or the L/C Issuer, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to Agent),
or by Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall
be conclusive absent manifest error.

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.

(e)           Status of Lenders.  Any Lender, if requested by the Borrower or
Agent, shall deliver such documentation prescribed by applicable law or
reasonably requested by the Borrower or Agent as will enable the Borrower or
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.

(f)            Treatment of Certain Refunds.  If Agent, any Lender or the L/C
Issuer determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Agent, such Lender or the L/C Issuer in the event Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require Agent, any Lender
or the L/C Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

42


--------------------------------------------------------------------------------


3.02        [Reserved]

3.03        [Reserved]

3.04        Increased Costs.

(a)           Increased Costs Generally.  If any Change in Law shall:

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Monthly
Floating Rate) or the L/C Issuer;

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any Loan, or
any participation in a Letter of Credit made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement any Loan
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, Borrower will pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

43


--------------------------------------------------------------------------------


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)           Delay in Requests.  Each Lender and the L/C Issuer shall promptly
notify the Borrowers of any event occurring after the Closing Date entitling the
Lender or the L/C Issuer to compensation under any of the preceding subsections,
but no failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to the foregoing provisions of this Section shall
constitute a waiver of such Lender’s or the L/C Issuer’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the L/C Issuer pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

3.05        [Reserved]

3.06        Mitigation Obligations.

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if the proviso to Section 2.08 shall apply with
respect to a Lender, then such Lender shall use reasonable efforts to designate
a different Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the applicability
of the proviso to Section 2.08 to such Lender, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

44


--------------------------------------------------------------------------------


(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i)            the Borrower shall have paid to the Agent the assignment fee
specified in Section 10.06(b);

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

(iii)          such assignment will result in a reduction in compensation under
Section 3.04 or payments under Section 3.01, as applicable, thereafter; and

(iv)          such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV.      CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01        Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a)           Agent’s receipt of the following, each of which shall be originals
or telecopies (or other electronic form, in any case followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to Agent and each of the
Lenders:

(i)            executed counterparts of this Agreement, all Collateral Documents
and the Guaranty, sufficient in number for distribution to Agent, each Lender
and Borrower;

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

45


--------------------------------------------------------------------------------


(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Agent may require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(iv)          such documents and certifications as Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(v)           a favorable opinion of counsel to the Loan Parties acceptable to
Agent, addressed to Agent on behalf of the Lenders, as to the matters set forth
concerning the Loan Parties and the Loan Documents in form and substance
satisfactory to Agent;

(vi)          a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii)         a certificate signed by a Responsible Officer of Borrower
certifying that, except as expressly disclosed in any Schedule to this
Agreement, (A) the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) there is no action, suit, investigation or proceeding pending or,
to the knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, and (C)
there has been no other event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect;

(viii)        evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;

(ix)           evidence that the Administrative Agent (on behalf of itself and
the Lenders) shall have a valid and perfected first priority (except with
respect to Permitted Liens) Lien on the Collateral (other than Excluded
Property);

(x)            a duly completed Compliance Certificate as of December 31, 2006
(the calculations therein to give pro forma effect to the ATSI Acquisition as if
such transaction had been consummated prior to January 1, 2006), signed by a
Responsible Officer of Borrower;

46


--------------------------------------------------------------------------------


(xi)           (A) the Audited Financial Statements, (B) pro forma consolidated
and consolidating balance sheets of the Borrower and its Subsidiaries (including
ATSI) for the fiscal year ended December 31, 2006, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for the twelve months then ended giving effect to the ATSI
Acquisition all prepared in accordance with GAAP, and (C) quarterly financial
forecasts of the Borrower and its Subsidiaries, on a consolidated and
consolidating basis, prepared by management of the Borrower including balance
sheets and related statements of income or operations, shareholders’ equity and
cash flows for (1) the fiscal quarter of the Borrower ended on March 31, 2007,
and (2) the next eight (8) fiscal quarters of the Borrower thereafter, in each
case certified by the chief financial officer of the Borrower;

(xii)          accounts receivable aging reports, accounts payable aging reports
and contract backlog reports of the Borrower, its Subsidiaries and any other
Persons known by the Borrower to be a target of an Acquisition by the Borrower
(or a Subsidiary) on the Closing Date;

(xiii)         evidence that the Existing Credit Agreement has been or
concurrently with the Closing Date is being terminated and all Liens securing
obligations under the Existing Credit Agreement have been or concurrently with
the Closing Date are being released; and

(xiv)        all field audits and such other reports, assurances, certificates,
documents, consents or opinions as Agent, the L/C Issuer, Swing Line Lender or
the Required Lenders reasonably may require.

(b)           The Agent’s Fee, the Upfront Fee and any other fees required to be
paid on or before the Closing Date shall have been paid.

(c)           Unless waived by Agent, Borrower shall have paid all reasonable
fees, charges and disbursements of counsel to Agent (directly to such counsel if
requested by Agent) to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
Borrower and Agent).

(d)           The Closing Date shall have occurred on or before June 4, 2007.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension is subject to the following conditions
precedent:

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

47


--------------------------------------------------------------------------------


(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)           Agent and, if applicable, the L/C Issuer or Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(d)           Agent shall have received, in form and substance satisfactory to
it, such other assurances, certificates, documents or consents related to the
foregoing as Agent or the Required Lenders reasonably may require.

Each Request for Credit Extension  submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.      REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Agent and the Lenders that:

5.01        Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

48


--------------------------------------------------------------------------------


5.03        Governmental Authorization; Other Consents.  Except as set forth on
Schedule 5.03, no approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

5.05        Financial Statements; No Material Adverse Effect; No Internal
Control Event.  (a)  The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of ATSI and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of ATSI and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b)           The consolidated and consolidating pro forma balance sheets of
Borrower and its Subsidiaries as of December 31, 2006, and the related
consolidated and consolidating pro forma statements of income and cash flows of
Borrower and its Subsidiaries for the twelve months then ended giving pro forma
effect to the ATSI Acquisition, certified by the chief financial officer of
Borrower, copies of which have been furnished to each Lender, fairly present the
consolidated and consolidating pro forma financial condition of Borrower and its
Subsidiaries as at such date and the consolidated and consolidating pro forma
results of operations of Borrower and its Subsidiaries for the period ended on
such date, all in accordance with GAAP.

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

(d)           To the best knowledge of Borrower, since the date of the most
recent quarterly report filed with the SEC prior to the Closing Date, no
Internal Control Event exists or has occurred with respect to the Borrower and
its Subsidiaries, including, without limitation, ATSI, that has resulted in or
could reasonably be expected to result in a misstatement in any material
respect, in any financial information delivered or to be delivered to Agent or
Lenders, of (i) covenant compliance calculations provided hereunder or (ii) the
assets, liabilities, financial condition or results of operations of Borrower
and its Subsidiaries on a consolidated basis.

(e)           The consolidated and consolidating forecasted balance sheet and
statements of income and cash flows of Borrower and its Subsidiaries delivered
pursuant to Section 6.01(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s best estimate of its future financial
condition and performance.

49


--------------------------------------------------------------------------------


5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Borrower after due and diligent
investigation or threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except for collections work where a Loan Party is
the plaintiff or otherwsie as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Loan Party or any Subsidiary thereof,
of the matters described on Schedule 5.06.

5.07        No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08        Ownership of Property; Liens.  Each of Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for matters of record and such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of Borrower and its Subsidiaries is subject to no
Liens, other than Permitted Liens.

5.09        Environmental Compliance.  Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10        Insurance.  The properties of Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Borrower or the applicable
Subsidiary operates.

5.11        Taxes.  Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

50


--------------------------------------------------------------------------------


5.12        ERISA Compliance.  (a)  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.  Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

(b)           There are no pending or, to the best knowledge of Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)           (i)  No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

5.13        Subsidiaries.  As of the Closing Date, Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens. Borrower has
no equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13.  All of the outstanding
Equity Interests in Borrower have been validly issued and are fully paid and
nonassessable.

5.14        Margin Regulations; Investment Company Act.  Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of Borrower only or of Borrower and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

51


--------------------------------------------------------------------------------


5.15        Disclosure.  Borrower has disclosed to Agent and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

5.16        Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17        Taxpayer Identification Number.  Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

5.18        Intellectual Property; Licenses, Etc.  Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person.  To the best knowledge of Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by Borrower or any Subsidiary
infringes upon any rights held by any other Person.  No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.19        Rights in Collateral; Priority of Liens.  Borrower and each other
Loan Party own the property granted by it as Collateral under the Collateral
Documents, free and clear of any and all Liens in favor of third parties.  Upon
the proper filing of UCC financing statements, and the taking of the other
actions required by the Required Lenders, the Liens granted pursuant to the
Collateral Documents will constitute valid and enforceable first, prior and
perfected Liens on the Collateral in favor of Agent, for the ratable benefit of
Agent and Lenders.

ARTICLE VI.      AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02,  and 6.03) cause each Subsidiary to:

52


--------------------------------------------------------------------------------


6.01        Financial Statements.  Deliver to Agent a sufficient number of
copies for delivery by Agent to each Lender, in form and detail satisfactory to
Agent and the Required Lenders:

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of Borrower, a consolidated and consolidating balance
sheet of Borrower and its Subsidiaries as at the end of such fiscal year, and
the related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by (i) a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Required Lenders as to whether such financial statements are
free of material misstatement, which report and opinion shall be prepared in
accordance with audit standards of the Public Company Accounting Oversight Board
and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit or
with respect to the absence of any material misstatement and (ii) an opinion of
such Registered Public Accounting Firm independently assessing Borrower’s
internal controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley
expressing a conclusion that contains no statement that there is a material
weakness in such internal controls, except for such material weaknesses as to
which the Required Lenders do not object, and such consolidating statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of Borrower to the effect that such statements are fairly stated
in all material respects when considered in relation to the consolidated
financial statements of Borrower and its Subsidiaries;

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of Borrower,
a consolidated and consolidating balance sheet of Borrower and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes, and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Borrower to the effect that such statements
are fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Borrower and its Subsidiaries;

(c)           as soon as available, but in any event within sixty (60) days of
the end of each fiscal year of Borrower, forecasts prepared by management of
Borrower, in form satisfactory to Agent and the Required Lenders, of
consolidated and consolidating balance sheets and statements of income or
operations and cash flows of Borrower and its Subsidiaries on a quarterly basis
for the immediately following fiscal year (including the fiscal year in which
the Maturity Date occurs); and

53


--------------------------------------------------------------------------------


(d)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters and the fiscal year of the
Borrower, an accounts receivable aging report, accounts payable aging report and
a contract backlog report for each of the Borrower and each Subsidiary.

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02        Certificates; Other Information.  Deliver to Agent a sufficient
number of copies for delivery by Agent to each Lender, in form and detail
satisfactory to Agent and the Required Lenders:

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of the Registered Public
Accounting Firm certifying such financial statements and stating that in making
the examination necessary therefor no knowledge was obtained of any Default or,
if any such Default shall exist, stating the nature and status of such event;

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of Borrower;

(c)           promptly after any request by Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any Subsidiary, or any audit of any of them;

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to Agent pursuant hereto;

(e)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

(f)            promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the Securities and Exchange
Commission  (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and

54


--------------------------------------------------------------------------------


(g)           promptly, such additional information regarding the business,
financial or corporate affairs of Borrower or any Subsidiary, or compliance with
the terms of the Loan Documents, as Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the Agent
or any Lender that requests the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Agent or such
Lender and (ii) the Borrower shall notify the Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Agent.  Except for such
Compliance Certificates, the Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Borrower hereby acknowledges that (a) Agent will make available to Lenders and
the L/C Issuer materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Borrower or its
securities) (each, a “Public Lender”).  Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
Agent, the L/C Issuer and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) Agent shall be
entitled to treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.

55


--------------------------------------------------------------------------------


6.03        Notices.  Promptly after obtaining knowledge thereof, notify Agent
and each Lender:

(a)           of the occurrence of any Default;

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c)           of the occurrence of any ERISA Event;

(d)           of any material change in accounting policies or financial
reporting practices by Borrower or any Subsidiary; and

(e)           of the determination by the Registered Public Accounting Firm
providing the opinion required under Section 6.01(a)(ii) (in connection with its
preparation of such opinion) or Borrower’s determination at any time of the
occurrence or existence of any Internal Control Event.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by Borrower or
such Subsidiary.

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

56


--------------------------------------------------------------------------------


6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of Borrower, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to Agent of termination, lapse or cancellation of such insurance.

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09        Books and Records.  (a)  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of Borrower or such Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.  Borrower
shall maintain at all times books and records pertaining to the Collateral in
such detail, form and scope as Agent or any Lender shall reasonably require.

6.10        Inspection Rights.  No more than one time per calendar year, unless
an Event of Default shall exist, permit representatives and independent
contractors of Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to Borrower; provided, however, that when an Event of Default exists Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of Borrower at any time
during normal business hours and without advance notice.

6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions for (i)
for the prepayment of all outstanding amounts under the Existing Credit
Agreement, and (ii) for working capital, capital expenditures, Permitted
Acquisitions and other general corporate purposes, in each case not in
contravention of any Law or of any Loan Document.

6.12        Financial Covenants.

(a)           Asset Coverage Ratio.  Maintain at all times a Consolidated Asset
Coverage Ratio of not less than 1.20 to 1.00.  This ratio will be calculated at
the end of each reporting period for which this Agreement requires the Borrower
to deliver financial statements, using the results of the twelve-month period
ending with that reporting period.

57


--------------------------------------------------------------------------------


(b)           Consolidated Leverage Ratio.  Maintain at all times a Consolidated
Leverage Ratio not exceeding 3.50 to 1.00.  This ratio will be calculated at the
end of each reporting period for which this Agreement requires the Borrower to
deliver financial statements, using the results of the twelve-month period
ending with that reporting period.

(c)           Consolidated Fixed Charge Coverage Ratio.  Maintain at all times a
Consolidated Fixed Charge Coverage Ratio of at least 1.20 to 1.00.  This ratio
will be calculated at the end of each reporting period for which this Agreement
requires the Borrower to deliver financial statements, using the results of the
twelve-month period ending with that reporting period.  The current portion of
long-term liabilities will be measured as of the last day of the calculation
period.

6.13        Additional Subsidiaries.  Notify the Administrative Agent at the
time that any Person becomes a Subsidiary, and promptly thereafter (and in any
event within 30 days), cause such Person to (a) if such Subsidiary is a Domestic
Subsidiary, (1) to become a Guarantor under the Guaranty by executing a Guaranty
Joinder Agreement with respect thereto, (2) become a grantor under the Security
Agreement by executing and delivering a Security Agreement Joinder Agreement
with respect thereto, and (3) if such Subsidiary owns any Equity Interests in
any Person, become a grantor under the Pledge Agreement by executing and
delivering a Pledge Joinder Agreement with respect thereto; (b) if such
Subsidiary is a Foreign Subsidiary, to the extent required by the Required
Lenders, become a Guarantor under the Guaranty by executing and delivering to
the Administrative Agent a joinder agreement with respect thereto (or such other
document as the Administrative Agent shall deem appropriate for such purpose);
(c) execute and deliver such other documents as the Administrative Agent shall
deem appropriate in connection with subsections (a) and (b); and (c) deliver to
Agent documents of the types referred to in clauses (iii) and (iv) of Section
4.01(a) and favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to Agent.

6.14        Collateral Records.  To execute and deliver promptly, and to cause
each other Loan Party to execute and deliver promptly, to Agent, from time to
time, solely for Agent’s convenience in maintaining a record of the Collateral,
such written statements and schedules as Agent may reasonably require
designating, identifying or describing the Collateral.  The failure by Borrower
or any other Loan Party, however, to promptly give Agent such statements or
schedules shall not affect, diminish, modify or otherwise limit the Liens on the
Collateral granted pursuant to the Collateral Documents.

6.15        Security Interests.  To, and to cause each other Loan Party to, (a)
defend the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein, (b) comply with the requirements of
all state and federal laws in order to grant to Agent and Lenders valid and
perfected first priority security interests in the Collateral, with perfection,
in the case of any investment property, deposit account or letter of credit,
being effected by giving Agent control of such investment property or deposit
account or letter of credit, rather than by the filing of a Uniform Commercial
Code (“UCC”) financing statement with respect to such investment property, and
(c) do whatever Agent may reasonably request, from time to time, to effect the
purposes of this Agreement and the other Loan Documents,

58


--------------------------------------------------------------------------------


including filing notices of liens, UCC financing statements, fixture filings and
amendments, renewals and continuations thereof; cooperating with Agent’s
representatives; keeping stock records; obtaining waivers from landlords and
mortgagees and from warehousemen and their landlords and mortgages; and, paying
claims which might, if unpaid, become a Lien on the Collateral.  Agent is hereby
authorized by Borrower to file any UCC financing statements covering the
Collateral whether or not Borrower’s signatures appear thereon.

ARTICLE VII.      NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following (each of the following being a “Permitted Lien”):

(a)           Liens pursuant to any Loan Document;

(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv)  and any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(b);

(c)           Liens for taxes, assessments, or governmental charges or levies
not yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

59


--------------------------------------------------------------------------------


(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

(i)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

(j)            Contractual Liens of landlords which secure amounts not yet due
and payable;

(k)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted hereunder;

(l)            leases or subleases granted to others not interfering in any
material respect with a Loan Party’s business;

(m)          Liens on the interest of any Person (other than the Borrower or any
Subsidiary) in any property leased by such Person to a Borrower or any
Subsidiary;

(n)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to leases permitted by this Agreement;

(o)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

(p)           Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;

(q)           rights of licensors and licensees under licenses of trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights entered into in the ordinary
course of business or in connection with any Permitted Acquisition;

(r)            Liens of sellers of goods to a Loan Party arising under Article 2
of the Uniform Commercial Code or similar provisions of applicable law in the
ordinary course of business, covering only the goods sold and securing only the
unpaid purchase price for such goods and related expenses; and

(s)           Liens (other than Liens described in the foregoing clauses)
securing obligations not exceeding $3,000,000 in an aggregate principal amount
outstanding at any time; provided that such Liens shall be limited to specific
property and shall not be blanket Liens.

60


--------------------------------------------------------------------------------


7.02        Investments.  Make any Investments, except:

(a)           Investments held by Borrower or such Subsidiary in the form of
cash or cash equivalents or short-term marketable debt securities so long as
such Investments are held in an account in which the Agent has a first-priority,
perfected Lien;

(b)           advances to officers, directors and employees of Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)           Investments of Borrower in any Guarantor and Investments of any
wholly-owned Subsidiary in Borrower or in any Guarantor;

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(e)           Guarantees permitted by Section 7.03.;

(f)            Investments by the Borrower in shares of its capital stock in
connection with a stock repurchase program implemented after the date hereof;
provided that prior to the implementation of any such stock repurchase program,
such stock repurchase program must be approved in all material respects by the
Administrative Agent, such approval not to be unreasonably withheld; provided
further that any Investments by the Borrower in shares of its capital stock in
connection with such approved stock repurchase programs in excess of $1,500,000
in the aggregate shall require the written consent of the Required Lenders
thereto.

(g)           Permitted Acquisitions and temporary Investments in Domestic
Subsidiaries, and subject to Section 7.12, Foreign Subsidiaries created solely
for the purpose of effecting Permitted Acquisitions;

(h)           Other Investments existing on the date hereof and listed on
Schedule 7.02 and any renewals, refinancings or extensions thereof, provided
that (i) the terms of any such renewal, refinancing or extension, taken as a
whole, are no less favorable than the terms of any agreement or instrument
governing the Investment being renewed, refinanced or extended, and (ii) such
renewal, refinancing or extension will not alter any financial forecasts of the
Borrower and its Subsidiaries delivered pursuant to Section 6.01(c) in any
materially adverse respect.

7.03        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)           Indebtedness under the Loan Documents;

(b)           Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material

61


--------------------------------------------------------------------------------


terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(c)           Guarantees of Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of Borrower or any wholly-owned
Subsidiary;

(d)           obligations (contingent or otherwise) of Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party; and

(e)           Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $3,000,000;

(f)            Indebtedness owing to the Borrower or a Guarantor;

(g)           Indebtedness under surety bonds, performance bonds, fidelity bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(h)           Indebtedness that may be deemed to exist under the agreements
relating to any Acquisition or Disposition as a result of the obligation of the
Borrower or Subsidiary to pay indemnification, contingent purchase price
payments or other purchase price adjustments or similar obligations; and

(i)            Indebtedness constituting Investments permitted under Section
7.02.

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)           any Subsidiary may merge or consolidate with (i) Borrower,
provided that Borrower shall be the continuing or surviving Person, (ii) any one
or more other Subsidiaries, provided that when any wholly-owned Subsidiary is
merging or consolidating with another Subsidiary, the wholly-owned Subsidiary
shall be the continuing or surviving Person, and, provided further that if a
Guarantor is merging or consolidating with another Subsidiary, the Guarantor
shall be the continuing or surviving Person; and (iii) with any Person that is
not a Loan Party in connection with any Permitted Acquisition provided that the
ultimate surviving entity becomes a Loan Party within thirty (30) days of such
merger or consolidation;

62


--------------------------------------------------------------------------------


(b)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Borrower, a
Guarantor or a wholly-owned Subsidiary, and, provided further that if the
transferor of such assets is a Guarantor, the transferee must either be Borrower
or a Guarantor; and

(c)           any Disposition permitted under Section 7.05 shall be permitted
under this Section.

7.05        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

(b)           Dispositions of inventory, software or intellectual property in
the ordinary course of business;

(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)           Dispositions of property by any Subsidiary to Borrower or to a
Guarantor or to a wholly-owned Subsidiary; provided that if the transferor of
such property is a Guarantor, the transferee thereof must either be Borrower or
a Guarantor;

(e)           Dispositions permitted by Sections 7.02 and 7.04; and

(f)            Dispositions resulting from casualty loss or condemnation in
accordance with the terms of the Security Agreement;

provided, however, that any Disposition pursuant to clauses (a) through (f)
shall be for fair market value.

7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

(a)           each Subsidiary may make Restricted Payments to Borrower,
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

63


--------------------------------------------------------------------------------


(b)           Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c)           Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

(d)           The Borrower may declare and make Ordinary Dividends so long as
after giving effect thereto there is no Default; and

(e)           Restricted Payments permitted by Section 7.02(f).

7.07        Acquisitions.  Enter into any agreement, contract, binding
commitment or other arrangement providing for any Acquisition, or take any
action to solicit the tender of securities or proxies in respect thereof in
order to effect any Acquisition, unless (a) the Person to be (or whose assets
are to be) acquired does not oppose such Acquisition and the line or lines of
business of the Person to be acquired are (i) the provision of services
primarily in the governmental contracting field, or (ii) substantially the same
as one or more line or lines of business conducted by Borrower and its
Subsidiaries, or substantially related or incidental thereto, (b) no Default or
Event of Default shall have occurred and be continuing and the representations
and warranties contained in Section 5.06 shall be true and correct, in each
case, immediately prior to and immediately after giving effect to such
Acquisition, and (c) the Cost of Acquisition is less than $10,000,000; provided
that, prior to effecting any such transaction, the Borrower shall have furnished
to Agent (i) pro forma historical financial statements as of the end of the most
recently completed fiscal year of the Borrower and most recent interim fiscal
quarter, if applicable, giving effect to such Acquisition and (ii) a Compliance
Certificate prepared on a historical pro forma basis as of the most recent date
for which financial statements have been furnished pursuant to Section 6.01(a)
or (b) giving effect to such Acquisition, which certificate shall demonstrate
that no Default or Event of Default would exist immediately after giving effect
thereto, (d) the Person acquired shall be a wholly-owned Subsidiary, or be
merged into the Borrower, a Guarantor or any wholly-owned Subsidiary,
immediately upon consummation of the Acquisition (or if assets are being
acquired, the acquirer shall be the Borrower, a Guarantor or any wholly-owned
Subsidiary), (e) after giving effect to such Acquisition, the aggregate Costs of
Acquisition incurred during the fiscal year in which such Acquisition is made
shall not exceed $20,000,000, and (f) immediately after giving effect to any
such Acquisition the difference between the Aggregate Commitments and the Total
Outstandings shall not be less than $5,000,000.  Each Acquisition complying with
the terms of this Section 7.07, or otherwise consented to by the Required
Lenders in writing is referred to herein as a “Permitted Acquisition.”  The
parties acknowledge that the Borrower may from time to time seek the consent of
the Required Lenders to an Acquisition that does not conform to the requirements
of this Section 7.07, provided that the Required Lenders shall have no
obligation to give such consent.

7.08        Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

64


--------------------------------------------------------------------------------


7.09        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower or such Subsidiary as would be obtainable by Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among Borrower and any Guarantor or between and among
Guarantors.

7.10        Burdensome Agreements.  Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (i)
of any Subsidiary to make Restricted Payments to Borrower or any Guarantor or to
otherwise transfer property to Borrower or any Guarantor, (ii) of any Subsidiary
to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) or any Permitted Lien solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness
or Permitted Lien, any customary restriction or condition contained in any
agreement relating to any Disposition permitted under this Agreement, or the
anti-assignment provisions applicable to any contract with a Governmental
Authority; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.

7.11        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.12        Foreign Subsidiaries.  Create, acquire or permit to exist any direct
or indirect Subsidiary of the Company that is not a Domestic Subsidiary unless
such Subsidiary becomes a Guarantor in accordance with Section 6.13.

ARTICLE VIII.      EVENTS OF DEFAULT AND REMEDIES

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

(a)           Non-Payment.  Borrower or any other Loan Party fails to pay any
amount of principal of any Loan or any L/C Obligation, any interest on any Loan
or on any L/C Obligation, any fee due hereunder or any other amount payable
hereunder or under any other Loan Document upon the earlier to occur of (i)
within five (5) days of when and as required to be paid herein, or (ii) the
Maturity Date; or

(b)           Specific Covenants.  Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.07, 6.10, 6.11, 6.12, 6.13 or 6.16 or Article VII, or any Guarantor fails to
perform or observe any term, covenant or agreement contained in the Guaranty; or

65


--------------------------------------------------------------------------------


(c)           Other Defaults.  (i) Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of knowledge of any Loan Party
thereof or notice thereof from the Administrative Agent (it being agreed that
for purposes of this sub-section, the term “knowledge” of any Loan Party shall
mean the actual knowledge of the president, treasurer, any vice president, or
secretary (or such other officer exercising a comparable function to any of the
foregoing) of the event or events giving rise to such failure), or (ii) any
default or Event of Default occurs under any other Loan Document; or

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

(e)           Cross-Default.  (i) Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event after giving effect to applicable grace periods is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which Borrower or any Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

66


--------------------------------------------------------------------------------


(g)           Inability to Pay Debts; Attachment.  (i) Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h)           Judgments.  There is entered against Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

(j)            Invalidity of Loan Documents.  Any Loan Document  or any
provision thereof, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document or any provision thereof; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof; or

(k)           Change of Control.  There occurs any Change of Control with
respect to Borrower or any Guarantor; or

(l)            Debarment.  With respect to the Borrower or any Loan Party, there
occurs any debarment of such Person from contracting or subcontracting with the
government of the United States (including any agency, authority or
instrumentality thereof).

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

67


--------------------------------------------------------------------------------


(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

(c)           require that Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of Agent
or any Lender.

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including all reasonable fees, charges
and disbursements of any law firm or other external counsel to Agent and amounts
payable under Article III) payable to Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to Lenders and the L/C Issuer (including fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid L/C Fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

68


--------------------------------------------------------------------------------


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit; and

Sixth, to payment of (i) Swap Termination Values owing to any Hedge Bank arising
under any Secured Hedge Agreement that shall have been terminated and as to
which the Agent shall have received notice of such termination and the Swap
Termination Value thereof from the applicable Hedge Bank and (ii) amounts owing
to any Cash Management Bank under any Secured Cash Management Agreement and as
to which the Agent shall have received notice of such amount from the applicable
Cash Management Bank, ratably among them in proportion to the respective amounts
described in this clause Sixth payable to them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX.                                               ADMINISTRATIVE AGENT

9.01        Appointment and Authorization of Administrative Agent.   Each of the
Lenders and the L/C issuer hereby irrevocably appoints Bank of America to act on
its behalf as Administrative Agent hereunder and under the other Loan Documents 
and authorizes Agent to take such actions on its behalf and to exercise such
powers as are delegated to Agent by the terms hereof and thereof, together with
such actions and powers as are reasonably incidental thereto.  The provisions of
this Article are solely for the benefit of Agent, the Lenders and the L/C
Issuer, and neither Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

(b)  Agent shall also act as the “collateral agent” under the Loan Documents,
and each of the Lenders and the L/C Issuer hereby irrevocably appoints and
authorizes Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by Agent pursuant to Section 9.05 or otherwise for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of Agent), shall be entitled to the
benefits of all provisions of this Article IX and Article X, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents as if set forth in full herein with respect thereto.

69


--------------------------------------------------------------------------------


9.02        Rights as a Lender.  The Person serving as Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not Agent hereunder and
without any duty to account therefor to  Lenders.

9.03        Exculpatory Provisions.  Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, Agent:

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable Law; and

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.

(d)           shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
8.02 and 10.01) or (ii) in the absence of its own gross negligence or willful
misconduct.  Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default is given to Agent by Borrower,
a Lender or the L/C Issuer.  Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.

70


--------------------------------------------------------------------------------


9.04        Reliance by Administrative Agent.  Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless Agent shall
have received notice to the contrary from such Lender or the L/C Issuer prior to
the making of such Loan or the issuance of such Letter of Credit.  Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05        Delegation of Duties.   Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub agents appointed by Agent.  Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

9.06        Resignation of Agent.  Agent may at any time give notice of its
resignation to Lenders, the L/C Issuer and Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with Borrower, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring  Agent may
on behalf of Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above; provided that if Agent shall notify Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring  Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and (2)
all payments, communications and determinations provided to be made by, to or
through Agent shall instead be made by or to each Lender and the L/C Issuer
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor. 
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

71


--------------------------------------------------------------------------------


Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer and Swing Line Lender.  Upon the
acceptance of a successor’s appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

9.07        Non-Reliance on Agent and Other Lenders.  Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, no Lender holding a title listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as Agent, a Lender
or the L/C Issuer hereunder.

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lenders, the L/C
Issuer and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, the L/C Issuer  and Agent and their
respective agents and counsel and all other amounts due Lenders, the L/C Issuer
and Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such
judicial proceeding; and

72


--------------------------------------------------------------------------------


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to Lenders and 
the L/C Issuer, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent under Sections 2.09 and 10.04.  Nothing contained
herein shall be deemed to authorize Agent to authorize or consent to or accept
or adopt on behalf of any Lender or the L/C Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or the L/C Issuer or to authorize Agent to vote in respect of the
claim of any Lender or the L/C Issuer in any such proceeding.

9.10        Guaranty Matters.  Each Lender and the L/C Issuer hereby irrevocably
authorizes Agent, at its option and in its discretion, to release any Guarantor
from its obligations under the Guaranty if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder.  Upon request by Agent at any
time, each Lender and the L/C Issuer will confirm in writing Agent’s authority
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10.

9.11        Collateral Matters.  (a)  Each Lender and the L/C Issuer hereby
irrevocably authorizes and directs Agent to enter into the Collateral Documents
for the benefit of such Lender and the L/C Issuer.  Each Lender and the L/C
Issuer hereby agrees, and each holder of any Note by the acceptance thereof will
be deemed to agree, that, except as otherwise set forth in Section 10.01, any
action taken by the Required Lenders, in accordance with the provisions of this
Agreement or the Collateral Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
Lenders and the L/C Issuer.  Agent is hereby authorized (but not obligated) on
behalf of all of Lenders and the L/C Issuer, without the necessity of any notice
to or further consent from any Lender or the L/C Issuer from time to time prior
to, an Event of Default, to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.

(b)           Each Lender and the L/C issuer hereby irrevocably authorize Agent,
at its option and in its discretion,

(i)            to release any Lien on any property granted to or held by Agent
under any Loan Document (A) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, (B)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, (C) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders, or (D) in
connection with any foreclosure sale or other disposition of Collateral after
the occurrence of an Event of Default; and

73


--------------------------------------------------------------------------------


(ii)           to subordinate any Lien on any property granted to or held by
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by this Agreement or any other Loan Document.

Upon request by Agent at any time, each Lender and the L/C Issuer will confirm
in writing Agent’s authority to release or subordinate its interest in
particular types or items of Collateral pursuant to this Section 9.11.

(c)           Subject to (b) above, Agent shall, and is hereby irrevocably
authorized by each Lender and the L/C Issuer, to execute such documents as may
be necessary to evidence the release or subordination of the Liens granted to
Agent for the benefit of Agent and Lenders and the L/C Issuer herein or pursuant
hereto upon the applicable Collateral; provided that (i) Agent shall not be
required to execute any such document on terms which, in Agent’s opinion, would
expose Agent to or create any liability or entail any consequence other than the
release or subordination of such Liens without recourse or warranty and (ii)
such release or subordination shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of Borrower or any
other Loan Party in respect of) all interests retained by Borrower or any other
Loan Party, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.  In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral, Agent
shall be authorized to deduct all expenses reasonably incurred by Agent from the
proceeds of any such sale, transfer or foreclosure.

(d)           Agent shall have no obligation whatsoever to any Lender, the L/C
Issuer or any other Person to assure that the Collateral exists or is owned by
Borrower or any other Loan Party or is cared for, protected or insured or that
the Liens granted to Agent herein or in any of the Collateral Documents or
pursuant hereto or thereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to Agent in this Section 9.11 or in any of the
Collateral Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Agent may act in any
manner it may deem appropriate, in its sole discretion, given Agent’s own
interest in the Collateral as one of  Lenders and that Agent shall have no duty
or liability whatsoever to Lenders or the L/C Issuer.

(e)           Each Lender and the L/C Issuer hereby appoints each other Lender
as agent for the purpose of perfecting  Lenders’ and the L/C Issuer’s security
interest in assets which, in accordance with Article 9 of the UCC can be
perfected only by possession, and each other Lender hereby accepts such
appointment.  Should any Lender or the L/C Issuer (other than Agent) obtain
possession of any such Collateral, such Lender or the L/C Issuer shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to  Agent or in accordance with Agent’s instructions.

ARTICLE X.      MISCELLANEOUS

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

74


--------------------------------------------------------------------------------


(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender; provided, however, in the sole discretion of
Agent, only a waiver by Agent shall be required with respect to immaterial
matters or items specified in Section 4.01(a) (iii) or (iv)  with respect to
which Borrower has given assurances satisfactory to Agent that such items shall
be delivered promptly following the Closing Date;

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of Borrower to pay interest or L/C Fees at the Default Rate
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

(g)           except as permitted by Section 9.10, release any Guarantor from
the Guaranty or release the Liens on all or substantially all of the Collateral
in any transaction or series of related transactions except in accordance with
the terms of any Loan Document, without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Swing Line
Lender in addition to the Lenders required above, affect the rights

75


--------------------------------------------------------------------------------


or duties of Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by Agent in addition to the
Lenders required above, affect the rights or duties of Agent under this
Agreement or any other Loan Document; and (iv) the Agent Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

10.02      Notices; Effectiveness; Electronic Communications.

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)            if to Borrower, Agent, the L/C Issuer or Swing Line Lender, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)           Electronic Communications.  Notices and other communications to
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication.  Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

76


--------------------------------------------------------------------------------


(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OF FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE
PLATFORM.  In no event shall Agent or any of its Related Parties (collectively,
the “Agent Parties”) have any liability to Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of Borrower’s or
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d)           Change of Address, Etc.  Each of Borrower, Agent, the L/C Issuer
and Swing Line Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to Borrower,
Agent, the L/C Issuer and Swing Line Lender.  In addition, each Lender agrees to
notify Agent from time to time to ensure that Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e)           Reliance by Agent. L/C Issuer and Lenders.  Agent, the L/C Issuer
and Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Borrower shall indemnify
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower.  All
telephonic notices to and other telephonic communications with Agent may be
recorded by Agent, and each of the parties hereto hereby consents to such
recording.

77


--------------------------------------------------------------------------------


10.03      No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04      Expenses; Indemnity; Damage Waiver.

(a)           Costs and Expenses.  Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by Agent,
any Lender or the L/C Issuer (including the fees, charges and disbursements of
any counsel for Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)           Indemnification by Borrower.  Borrower shall indemnify Agent (and
any sub-agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any law firm or external counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, or the consummation of the transactions
contemplated hereby or thereby, or, in the case of Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by Borrower or any
of its Subsidiaries, or any Environmental Liability related in any way to
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,

78


--------------------------------------------------------------------------------


liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c)           Reimbursement by Lenders.  To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for Agent (or any such sub-agent) or L/C Issuer in connection
with such capacity.  The obligations of the Lenders under this subsection (c)
are subject to the provisions of Section 2.12(d).

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, Borrower shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, willful misconduct or bad faith of such Indemnitee (it
being understood that this sentence does not affect the confidentiality
obligations of the Agent and the Lenders under Section 10.07 hereof).

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(f)            Survival.  The agreements in this Section shall survive the
resignation of Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

79


--------------------------------------------------------------------------------


10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of Borrower is made to Agent, the L/C Issuer or any Lender, or Agent, the L/C
Issuer  or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, the L/C Issuer  or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and the L/C Issuer severally agrees to pay to Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.06      Successors and Assigns.

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Borrower nor any other Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of
Agent, the L/C Issuer and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f)  of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Agent, the L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i)            Minimum Amounts

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender no minimum amount
need be assigned; and

80


--------------------------------------------------------------------------------


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of Agent and, so long as no Event of Default
has occurred and is continuing, Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

(iii)         Required Consents.  No consent shall be required for any
assignment except to the extent required by subjection (b)(i)(B) of this Section
and, in addition:

(A)          the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender or an Affiliate of a Lender;

(B)           the consent of Agent (such consent not to be unreasonably withheld
or delayed) shall be required if such assignment is to a Person that is not a
Lender or an Affiliate of such Lender with respect to such Lender;

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment;

(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to Agent an Administrative Questionnaire.

(v)         No Assignment to Borrower.  No such assignment shall be made to
Borrower or any of Borrower’s Affiliates or Subsidiaries.

81


--------------------------------------------------------------------------------


(vi)        No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.

Subject to acceptance and recording thereof by Agent pursuant to subsection (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05,  and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Upon request, Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c)           Register.  Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and Borrower, Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by each of Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Agent, sell participations to any Person (other
than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Agent, the L/C Issuer and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

82


--------------------------------------------------------------------------------


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)           Deemed Consent of Borrower.  If the consent of Borrower to an
assignment to an Eligible Assignee is required hereunder (including a consent to
an assignment which does not meet the minimum assignment threshold specified in
Section 10.06(b)(i)(B)), Borrower shall be deemed to have given its consent
seven (7) Business Days after the date written notice thereof has been delivered
to Borrower by the assigning Lender (through Agent) unless such consent is
expressly refused by Borrower prior to such seventh Business Day.

(i)            Resignation as L/C Issuer or Swing Line Lender. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America may, (i) upon 30 days’ notice to Borrower and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, Borrower shall be entitled to appoint from among Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date

83


--------------------------------------------------------------------------------


of such resignation, including the right to require the Lenders to make
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07      Treatment of Certain Information; Confidentiality.  Each of Agent,
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it  (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations, (g) with the consent of Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower.  For purposes of this
Section, “Information” means all information received from Borrower or any
Subsidiary relating to Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to Agent, any
Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by
Borrower or any Subsidiary, provided that, in the case of information received
from Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

84


--------------------------------------------------------------------------------


10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or any such Affiliate,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of Borrower or such Loan Party may be contingent or unmatured or are
owed to a branch or office of such Lender or the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have.  Each Lender and the L/C Issuer agrees to notify Borrower and Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower.  In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Agent and when Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

85


--------------------------------------------------------------------------------


10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13      Governing Law; Jurisdiction; Etc.

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF VIRGINIA.

(b)           SUBMISSION TO JURISDICTION.  BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF VIRGINIA SITTING
IN FAIRFAX COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE FAIRFAX, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COMMONWEALTH OF VIRGINIA COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT, ANY
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)           WAIVER OF VENUE.  BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

86


--------------------------------------------------------------------------------


(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.14      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.15      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, Borrower and each other Loan
Party acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that:  (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and Agent, on
the other hand, and Borrower and each other Loan Party is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, Agent is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for Borrower, any other Loan Party or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii)
Agent has not assumed and will not assume an advisory, agency or fiduciary
responsibility in favor of Borrower or any other Loan Party with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether Agent has advised or is
currently advising Borrower, any other Loan Party or any of their respective
Affiliates on other matters) and Agent has no obligation to Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) Agent and its Affiliate may be
engaged in a broad range of transactions that involve interests that

87


--------------------------------------------------------------------------------


differ from those of Borrower, the other Loan Parties and their respective
Affiliates, and Agent has no obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) Agent has not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory an tax advisors to the extent it has deemed appropriate. 
Each of Borrower and the other Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against Agent with
respect to any breach or alleged breach of agency or fiduciary duty.

10.16      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act.

10.17      Time of the Essence.  Time is of the essence of the Loan Documents.

[Signature pages follow.]

88


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

ATS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Edward H. Bersoff

 

 

 

 

Name:

 

Edward H. Bersoff

 

 

 

 

Title:

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael D. Brannan

 

 

 

 

Name:

 

Michael D. Brannan

 

 

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

 

as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael D. Brannan

 

 

 

 

Name:

 

Michael D. Brannan

 

 

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Leslie Grizzard

 

 

 

 

Name:

 

Leslie Grizzard

 

 

 

 

Title:

 

Senior Vice President

 


--------------------------------------------------------------------------------


SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

12,500,000

 

50.000%

 

Citizens Bank of Pennsylvania

 

$

12,500,000

 

50.000%

 

Total

 

$

25,000,000

 

100.000000000%

 

 

S-1


--------------------------------------------------------------------------------


SCHEDULE 5.03

GOVERNMENTAL AUTHORIZATION; CONSENTS

None.

 

S-2


--------------------------------------------------------------------------------


SCHEDULE 5.06

LITIGATION

None.

 

S-3


--------------------------------------------------------------------------------


SCHEDULE 5.09

ENVIRONMENTAL MATTERS

None.

 

S-4


--------------------------------------------------------------------------------


SCHEDULE 5.13

SUBSIDIARIES,
OTHER EQUITY INVESTMENTS
AND EQUITY INTERESTS IN BORROWER

Part (a).  Subsidiaries.

Advanced Technology Systems, Inc., a Virginia corporation

Appix, Inc., a Delaware corporation

Reliable Integration Services, Inc., a Virginia corporation

Part (b).  Other Equity Investments.

None.

Part (c).  Owners of Equity Interests in Borrower.

Not applicable.

 

S-5


--------------------------------------------------------------------------------


SCHEDULE 7.01

EXISTING LIENS

None.

 

S-6


--------------------------------------------------------------------------------


SCHEDULE 7.03

EXISTING INDEBTEDNESS

ATS Corporation Promissory Note dated April 1, 2007, in the original principal
amount of $86,857.17, payable to the order of Valerie W. Perlowitz, and her
successors and assigns

 

S-7


--------------------------------------------------------------------------------


SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

BORROWER:

ATS Corporation

7915 Jones Branch Drive

McLean, Virginia  22102

Attention:  Dr. Edward H. Bersoff, Chief Executive Officer

and

Eric Moe, Esq., General Counsel & Vice President of Contracts

Telephone:  (703) 748-8639

Telecopier:  (703) 903-0415

Electronic Mail: ekmoe@atsva.com

Website Address:  www.atsva.com

U.S. Taxpayer Identification Number:  11-3747850

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Street Address: 70 Batterson Park Road

Mail Code:   CT2-515-BB-14

City, State ZIP Code:  Farmington, CT 06032

Attention:  Charlene Kiernan

Telephone:  (860) 409-5560

Telecopier:  (860) 409-5619

Electronic Mail:  charlene.a.kiernan@bankofamerica.com

Account No.:  Co 493 G/L 1093600000630 Commercial Credit Services

Ref:  ATS Corporation Loan Number:            Note Number:

ABA#026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

Street Address  70 Batterson Park Road

Mail Code:   CT2-515-BB-14

City, State ZIP Code  Farmington, CT 06032

Attention:  Charlene Kiernan

Telephone:  (860) 409-5560

Telecopier:  (860) 409-5619

Electronic Mail: charlene.a.kiernan @bankofamerica.com

 

S-8


--------------------------------------------------------------------------------


 

L/C ISSUER:

Standby Letters of Credit:

Bank of America, N.A.

Trade Operations-Los Angeles #22621

1000 W. Temple Street, 7th Floor

CA9-705-07-05

Los Angeles, CA 90012-1514

Attention:

 

Tai Anh Lu

Officer

Telephone: 213.481.7840

Telecopier: 213.580.8442

Electronic Mail:

tai_anh.lu@bankofamerica.com

 

 

 

Bank of America, N.A.

Trade Operations

One Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention:

 

Alfonso (Al) Malave

Telephone: 570.330.4212

Telecopier: 570.330.4186

Electronic Mail:

alfonso.malave@bankofamerica.com

 

S-9


--------------------------------------------------------------------------------


 

Commercial Letters of Credit

 

Bank of America, N.A.

Trade Operations-Charlotte

Interstate Tower Ste

121 W Trade Street

Mail Code: NC1-005-21-01

 

Bank of America, N.A.

Trade Operations-Scranton

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Charlotte, NC 28255-0001

 

Attention:

 

Robert D. Morgan Telephone:

Attention:

 

Bette F. Stover

Assistant Vice President

Telephone: 704.386.8617

Telecopier: 704.386.0706

Electronic Mail:

bette.stover@bankofamerica.com

 

 

 

 570.330.4570

Telecopier: 800.755.8740

Electronic Mail:

robert.d.morgan@bankofamerica.com

 

S-10


--------------------------------------------------------------------------------


 

 

Bankers Acceptance

Bank of America, N.A.

Trade Operations-Los Angeles

1000 W. Temple Street, 7th Floor

CA9-705-07-05

Los Angeles, CA 90012-1514

Attention:

 

Frantz Bellevue

 

 

Vice President

 

 

Telephone: 213.580.8476

 

 

Telecopier: 213.580.8444

 

 

Electronic Mail: frantz.bellevue@bankofamerica.com

 

 

SWING LINE LENDER:

Bank of America, N.A.

Street Address

Mail Code:

City, State ZIP Code

Attention:

Telephone:

Telecopier:

Electronic Mail:  _____________@bankofamerica.com

Account No.:

Ref:  ________________

ABA# 026009593

 

S-11


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:  ___________, _____

To:          Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June ___, 2007
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among ATS Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

o   A Borrowing of Committed Loans         o   A conversion or continuation of
Committed Loans

1.             On ______________________________ (a Business Day).

2.             In the amount of $_______________.

3.             Comprised of ________________________________________.

[Type of Committed Loan requested]

4.             For Eurodollar Rate Loans:  with an Interest Period of
_______________ months.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

 

 

ATS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

A-1

Form of Committed Loan Notice


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:  ___________, _____

To:                              Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June ___, 2007
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among ATS Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

1.             On ______________________________ (a Business Day).

2.             In the amount of $_______________.

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

 

 

ATS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

B-1

Form of Swingline Loan Notice


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF NOTE

$

 

 

 

 

 

 

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
_____________________ or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to Borrower under that certain
Credit Agreement, dated as of June ___, 2007 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF VIRGINIA.

[Signature page follows.]

 

 

C-1

Form of Note


--------------------------------------------------------------------------------


 

 

 

 

ATS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

C-2

Form of Note

 


--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

Form of Note

 


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:  __________ _____, _______

To:          Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June ___, 2007
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among ATS Corporation, a Delaware corporation (“Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ____________________________ of Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to Agent on the
behalf of Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by the attached financial
statements.

 

3.             A review of the activities of Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower performed and observed
all its Obligations under the Loan Documents, and

 

 

 

D-1

Form of Compliance Certificate


--------------------------------------------------------------------------------


 

[select one:]

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.             The representations and warranties of Borrower contained in
Article V of the Agreement, and/or any representations and warranties of
Borrower or any other Loan Party that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5.             The financial covenant analyses and information set forth on
Schedules 2 and 3 attached hereto are true and accurate on and as of the date of
this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _______.

 

 

 

ATS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

D-2

Form of Compliance Certificate

 


--------------------------------------------------------------------------------


 

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.

 

Section 6.12(a) —Consolidated Asset Coverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

Accounts of the Borrower and its Subsidiaries on a consolidated basis:

 

$

 

 

 

 

 

 

 

 

 

 

B.

Total Outstandings:

 

$

 

 

 

 

 

 

 

 

 

 

C.

Consolidated Asset Coverage Ratio (Line I.A. ¸Line I.B.):

 

 

 

 to 1.0

 

 

 

 

 

 

 

 

 

Minimum Required Consolidated Asset Coverage Ratio:

 

1.2 to 1.0

 

 

 

 

 

 

 

II.

 

Section 6.12(b) — Consolidated Leverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

.

 

A.

Consolidated Total Funded Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

all outstanding liabilities for borrowed money plus other interest-bearing
liabilities, including current and long-term liabilities:

 

$

 

 

 

 

 

 

 

 

 

 

 

2.

= Consolidated Total Funded Debt:

 

$

 

 

 

 

 

 

 

 

 

 

B.

Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

net income:

 

$

 

 

 

 

 

 

 

 

 

 

 

2.

minus income or plus loss from discontinued operations and extraordinary items:

 

$

 

 

 

 

 

 

 

 

 

 

 

3.

plus income taxes:

 

$

 

 

 

 

 

 

 

 

 

 

 

4.

plus interest expense:

 

$

 

 

 

 

 

 

 

 

 

 

 

5.

plus depreciation, depletion, amortization and other non-cash charges:

 

$

 

 

 

 

 

 

 

 

 

 

 

6.

= Consolidated EBITDA:

 

$

 

 

 

 

 

 

 

 

 

 

C.

Consolidated Leverage Ratio (Line II.A.2 ¸ Line II.B.6):

 

 

 

 to 1.0

 

 

 

 

 

 

 

 

 

 

Maximum Allowed Consolidated Leverage Ratio:

 

3.5 to 1.0

 

 

 

 

 

 

 

III.

 

Section 6.12(c) — Consolidated Fixed Charge Coverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

Consolidated Cash Flow

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

net income, after income tax:

 

$

 

 

 

 

 

 

 

 

 

 

 

2.

minus income or plus loss from discontinued operations and extraordinary items:

 

$

 

 

 

 

D-3

Form of Compliance Certificate

 

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

3.

plus depreciation, depletion, amortization and other non-cash charges:

 

$

 

 

 

 

 

 

 

 

 

 

 

4.

plus interest expense:

 

$

 

 

 

 

 

 

 

 

 

 

 

5.

plus rental expense:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

minus dividends, withdrawals and other distributions:

 

$

 

 

 

 

 

 

 

 

 

 

 

7.

minus any unfinanced capital expenditures:

 

$

 

 

 

 

 

 

 

 

 

 

 

8.

minus earn-out payments:

 

$

 

 

 

 

 

 

 

 

 

 

 

9.

= Consolidated Cash Flow:

 

$

 

 

 

 

 

 

 

 

 

 

B.

Consolidated Fixed Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

interest expense:

 

$

 

 

 

 

 

 

 

 

 

 

 

2.

plus the current portion of long term liabilities:

 

$

 

 

 

 

 

 

 

 

 

 

 

4.

plus the current portion of capitalized lease obligations:

 

$

 

 

 

 

 

 

 

 

 

 

 

6.

plus rental expense:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

= Consolidated Fixed Charges:

 

$

 

 

 

 

 

 

 

 

 

 

C.

Consolidated Fixed Charge Coverage Ratio (Line III.A.8 ¸ Line III.B.5):

 

 

 

 to 1.0

 

 

 

 

 

 

 

 

 

 

Minimum Required Consolidated Fixed Charge Coverage Ratio:

 

1.2 to 1.0

 

 

 

 

D-4

Form of Compliance Certificate

 


--------------------------------------------------------------------------------


EXHIBIT E

FORM
OF
ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the]each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, the Letters of Credit and Swing
Line Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as,
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by [the][an] Assignor.

1.                                       Assignor[s]:         
______________________________

2.                                       Assignee[s]:        
______________________________ [for each Assignee, indicate Affiliate of
[identify Lender]]

3.                                       Borrower(s):          ATS Corporation,
a Delaware corporation

 

 

E-1

Form of Assignment and Assumption


--------------------------------------------------------------------------------


4.                                       Administrative Agent: Bank of America,
N. A., as the administrative agent under the Credit Agreement

5.                                       Credit Agreement:                Credit
Agreement, dated as of June ___, 2007, among  ATS Corporation, the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent[, L/C
Issuer and Swing Line Lender

6.                                       Assigned Interest:

Facility Assigned

 

Aggregate Amount of
Commitment/
Loans for all Lenders*

 

Amount of
Commitment/
Loans Assigned*

 

Percentage
Assigned of
Commitment/Loans

 

CUSIP No.

_____________

 

$_______________

 

$_______________

 

______________%

 

_____________

_____________

 

$_______________

 

$_______________

 

______________%

 

_____________

_____________

 

$_______________

 

$_______________

 

______________%

 

_____________

 

[7.                                  Trade Date:           __________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

 

 

E-2

Form of Assignment and Assumption


--------------------------------------------------------------------------------


The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Consented to and] Accepted:

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N. A., as

 

 

 

 

  Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Consented to:]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

E-3

Form of Assignment and Assumption

 


--------------------------------------------------------------------------------


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.             Representations and Warranties.

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][such] Assigned Interest, (ii)
the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
and (iv) it is sophisticated with respect to decisions to acquire assets of the
type represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section [__] thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vi) it has independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest; and (b) agrees that (i) it will, independently
and without reliance on Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

E-4

Form of Assignment and Assumption

 


--------------------------------------------------------------------------------


 

2.             Payments.  From and after the Effective Date, Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the Commonwealth of Virginia.

 

 

 

E-5

Form of Assignment and Assumption

 

 


--------------------------------------------------------------------------------